                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

JAMES DEWEY KING,

       Petitioner,
v.                                                                 Civil Action No. 3:19CV41

HAROLD W. CLARKE,

       Respondent.

                                 MEMORANDUM OPINION

       James Dewey King, a Virginia inmate proceeding prose and informa pauperis, filed this

petition for habeas corpus under 28 U.S.C. § 2254 ("§ 2254 Petition," ECF No. 1). 1 King claims

that the evidence was insufficient to support his convictions. (§ 2254 Pet. 5; ECF No. 1-6, at 5.)

Respondent has moved to dismiss, and the Magistrate Judge recommended that the Court grant

the Motion to Dismiss. King filed Objections. For the reasons that follow. King's Objections will

be OVERRULED and Respondent's Motion to Dismiss will be GRANTED.

                             I. The Report and Recommendation

       The Magistrate Judge made the following findings and recommendations:

       A.      Pertinent State Procedural History
               King was convicted in the Circuit Court of the County of Henrico ("Circuit
       Court") of arson of an occupied dwelling and violating a protective order. (ECF
       No. 12-1, at 1.) King appealed his convictions and argued "that the evidence failed
       to prove he was the criminal agent of the fire and that he knew the victim was
       home ....... (Id) The Court of Appeals of Virginia denied King's petition for
       appeal. (Id) King appealed to the Supreme Court of Virginia, which refused his
       petition for appeal. (ECF No. 12-2, at 1.)
               Thereafter, King filed a petition for a writ of habeas corpus with the
       Supreme Court of Virginia wherein he claimed that, inter alia, he was denied
       effective assistance of counsel because counsel refused to allow King to testify in
       his own defense. (ECF No. 12-4, at 1.) The Supreme Court of Virginia referred
1
  The Court employs the pagination assigned to parties' submissions by the CM/ECF docketing
system. The Court corrects the punctuation, capitalization, and spelling in any documents filed by
the parties.
the foregoing claim to the Circuit Court to conduct an evidentiary hearing. (ECF
No. 12-3, at 2.) After the evidentiary hearing the Circuit Court concluded that
counsel
        did not refuse to call Petitioner to testify at his criminal trial, despite
        Petitioner's insistence that he desired to testify.
                Alternatively, even if Petitioner was indeed denied the
        opportunity to testify, his lack of testimony in no way prejudiced the
        defense, as his testimony was not at all credible or persuasive in the
        eyes of the Court. If anything, the evidence presented to the Court
        has shown that Petitioner's purported testimony would have been
        incredibly prejudicial to Petitioner for its lack of credibility.
 (Id. at 3-4.) 2 Ultimately, the Supreme Court of Virginia accepted the Circuit
 Court's factual findings and rejected the above claim. (ECF No. 12-4, at 1-2.)

B.      Applicable Constraints Upon Federal Habeas Review
        In order to obtain federal habeas relief, at a minimum, a petitioner must
demonstrate that he is "in custody in violation of the Constitution or laws or treaties
of the United States." 28 U.S.C. § 2254(a). The Antiterrorism and Effective Death
Penalty Act ("AEDPA") of 1996 further circumscribed this Court's authority to
grant relief by way of a writ of habeas corpus. Specifically, "[s]tate court factual
determinations are presumed to be correct and may be rebutted only by clear and
convincing evidence." Gray v. Branker, 529 F.3d 220,228 (4th Cir. 2008) (citing
28 U.S.C. § 2254(e)(l)). Additionally, under 28 U.S.C. § 2254(d), a federal court
may not grant a writ of habeas corpus based on any claim that was adjudicated on
the merits in state court unless the adjudicated claim:
        (1) resulted in a decision that was contrary to, or involved an
        unreasonable application of, clearly established Federal law, as
        determined by the Supreme Court of the United States; or
        (2) resulted in a decision that was based on an unreasonable
        determination of the facts in light of the evidence presented in the
        State court proceeding.
28 U.S.C. § 2254(d). The Supreme Court has emphasized that the question "is not
whether a federal court believes the state court's determination was incorrect but
whether that determination was unreasonable-a substantially higher threshold."
Schriro v. Landrigan, 550 U.S. 465,473 (2007) (citing Williams v. Taylor, 529 U.S.
362, 410 (2000)).

C.        Sufficiency of the Evidence
          A federal habeas petition warrants relief on a challenge to the sufficiency of
    the evidence only if "no rational trier of fact could have found proof of guilt
    beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307,324 (1979). The
2
  Of course, if counsel overrides his client's expressed desire to testify and prevents
his client from testifying, then counsel acts deficiently. See United States v.
Mullins, 315 F.3d 449,455 (5th Cir. 2002). Nevertheless, the defendant still must
demonstrate a reasonable probability of a different result in light of his proposed
testimony. Id at 456.

                                            2
relevant question in conducting such a review is whether, "after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt."
Id. at 319 (citing Johnson v. Louisiana, 406 U.S. 356, 362 (1972)). The critical
inquiry on review of the sufficiency of the evidence to support a criminal
conviction is "whether the record evidence could reasonably support a finding of
guilt beyond a reasonable doubt." Id. at 318.
         The Court of Appeals of Virginia aptly explained the abundant evidence
of King's guilt as follows:
                During the early morning hours of May 11, 2014, a fire
       partially burned the residence (the residence) of appellant's sister,
       the victim. Appellant had also once resided in the house, but he was
       evicted in August 2013. In addition, a protective order was in effect,
       prohibiting appellant from being at the residence when the victim
        was there. The victim stated she obtained the protective order after
       appellant beat her with a bat. She also stated her relationship with
       appellant was "extremely strained" after the protective order was
       issued. The victim was at the residence on the date of the fire, and
        her car was parked in the driveway all day.
                The victim testified that on the date of the incident, her son
       replaced a storm door on the room where appellant had once resided.
       The victim's son left in the yard the discarded storm door and the
       cardboard box in which the new door was packaged. The fire started
        in the early morning hours of the next day, and it was located on a
        wall to the room where appellant had resided. The victim's son
       testified that part of the cardboard box was missing when he saw it
       after the fire had been extinguished. Evidence was also presented
       that a fuel oil tank was located next to the residence and the victim
        used oil to heat the residence.
                Michael King, the brother of appellant and the victim,
       testified appellant was upset about being evicted from the residence.
        King also stated that appellant had repeatedly said, "If they ever kick
        me out of this house, I'm going to burn it down." King testified
        appellant said that if he could not have the house, then "nobody
        would." King stated appellant lived in several locations after the
        eviction, but all of the locations were within one mile of the
        residence.     Appellant either walked or rode a bicycle for
       transportation.
                Robert Henche testified he saw appellant on the evening of
       May 10, 2014 and appellant was upset and crying. Henche testified
        appellant said his nephew had removed some of his belongings from
       the residence. Henche stated appellant was drinking alcohol and he
        wore white sneakers.
                David Beasley testified appellant was staying in a "dog
        house" on Beasley's property located about four houses away from
        the residence. Beasley testified he heard the fire trucks on the night


                                        3
       of the incident and he found appellant asleep in the dog kennel. He
       told appellant the fire trucks went to the residence. Beasley stated
       that appellant asked him to wash his clothes and Beasley did so.
       However, Beasley did not wash appellant's shoes. Beasley stated
       appellant only had "one set of clothes."
               Assistant Fire Marshal James Mullen described the fire
       damage to the residence as depicted in the photographs that were
       admitted into evidence. He testified the residence had damage on a
       back corner and the crawl space nearby. He took a soil sample from
       underneath the crawl space to analyze for a possible accelerant.
       Mullen took additional soil samples on May 13, 2014 and May 15,
       2014. He stated that on May 13, 2014, the only thing that had
       changed at the site was that plywood was placed over the windows.
               The May 13, 2014 soil sample contained gasoline, and the
       May 15, 2014 soil sample contained a heavy petroleum distillate
       which can be found in home heating oil. The tops of appellant's
       white sneakers were analyzed and contained a mixture of gasoline
       and a heavy petroleum distillate. The forensic scientist analyzed a
       new, control pair of similar shoes and ruled out the possibilities that
       heavy petroleum distillates were inherent to the shoe or were a part
       of the shoe manufacturing process. The forensic scientist also ruled
       out that kerosene was the heavy petroleum distillate.
               Appellant told Mullen he resented being "kicked out" of the
       residence during the winter and not being allowed to see his dying
       mother who had also resided there. Appellant told Mullen he was
       on the property of the residence on May 11, 2014 and he had touched
       the discarded storm door.
               An independent fire investigator opined that an accelerant
       was used to start the fire. He also eliminated malfunctioning
       electrical wiring as a source of ignition.
               A recording of several phone calls made by appellant while
       he was in jail was played for the trial court.
(ECF No. 12-1, at 2-3.)
       The foregoing evidence amply supported the Circuit Court's finding beyond
a reasonable doubt that King committed the charged offenses:
       [T]he evidence showed appellant was upset about being evicted
       from the residence and he had made threats to burn the dwelling if
       he was ever evicted. On the date of the offense, appellant consumed
       alcohol and he was upset because he believed his personal items
       were removed from the residence. Appellant admitted he was on
       the property on the date of the offense. The trial court noted that,
       importantly, it was the top side of appellant's shoes that contained
       the gasoline and the petroleum distillate. In addition, the evidence
       showed that the shoes were not washed by Beasley when he washed
       appellant's clothing. Furthermore, the evidence showed the victim's
       car was parked in the driveway and she was at the residence all day


                                       4
         and at the time the fire was started. From the evidence presented,
         the trial court could conclude appellant was the person who started
         the fire and appellant knew the victim was at the residence when he
         was on the property.
(Id. at 4.)
         "(V]iewing the evidence in the light most favorable to the prosecution," a
rational trier of fact easily could have found beyond a reasonable doubt that King
started the fire at the residence and knew his sister was home at the time the fire
started. Jackson, 443 U.S. at 319 (citing Johnson, 406 U.S. at 362). Therefore, it
is RECOMMENDED that King's claim be DISMISSED.

D.      King's Other Submissions
        In King's Response to Respondent's Motion to Dismiss, King repeatedly
references testimony that he provided at the hearing in the Circuit Court with
respect to his claim that his attorney prevented him from testifying. As King did
not testify at his trial, his testimony is irrelevant to his present claim that insufficient
evidence was presented at trial to sustain his convictions.
        King also has submitted sworn declarations from Michael King (ECF No.
22, at 3-4) and from Ella M. Meadow (id at 5). King fails to explain and the Court
fails to discern how these declarations are relevant to his present claim that the
evidence presented at his trial was insufficient. 3 King cannot add new claims by a
passing reference in these or his other submissions.4 See Snyder v. United States,
263 F. App'x 778, 779-80 (11th Cir. 2008) (refusing to consider petitioner's
statement in a reply brief as an attempt to amend his § 2255 motion to add a new
3
  King apparently submitted these declarations to bolster his theory that the fire
started from an electrical malfunction. Michael King swears that the circuit for the
room where the fire started often became overloaded. (ECF No. 22, at 3.) Ms.
Meadow, who lived near the residence, swears that the electrical systems in the
neighborhood are not up to code and she had heard of an appliance sparking merely
when the appliance was plugged into an outlet. (Id at 5.) To the extent King
suggests that his counsel was deficient for failing to elicit this testimony, he fails to
demonstrate prejudice. Richard T. Chance, an expert in the origins and causes of
fires testified that he "examined the wiring and found no evidence of shorts,
marking or anything that would indicate there was an electrical fire." (Mar. 18,
2015 Tr. 142.) Rather, Mr. Chance opined that the fire was started by someone
using accelerants. (Mar. 18, 2015 Tr. 145.)
        Michael King also tried to offer an innocent explanation for the accelerants
found on his brother James King's shoes. Michael swears that in the days before
the fire James had used gas, kerosene, and other petroleum-based fluids to clean
items. (ECF No. 22, at 4.) Given the abundant circumstantial evidence indicating
James King started the fire, it is hardly likely that evidence of this ilk would have
altered the outcome of the trial.
4
  King submitted a document entitled "Addendum Testimony," wherein he appears
to complain that the trial judge bowed his head and prayed before finding King
guilty. (ECF No. 25.)

                                             5
       claim); E.1 du Pont de Nemours & Co. v. Ko/on Indus., Inc., 847 F. Supp. 2d 843,
       851 n.9 (E.D. Va. 2012); Equity in Athletics, Inc. v. Dep't of Educ., 504 F. Supp.
       2d 88, 111 (W.D. Va. 2007) (citations omitted) (explaining that "new legal theories
       must be added by way of amended pleadings, not by arguments asserted in legal
       briefs"). Therefore, to the extent that King seeks to add any new claims in his
       responses to the Motion to Dismiss, the new claims will receive no further
       consideration in this action.

       E.     Conclusion
              Accordingly, it is RECOMMENDED that the Amended Motion to Dismiss
       (ECF No. 14) be GRANTED, the § 2254 Petition be DENIED, the action be
       DISMISSED, and a certificate of appealability be DENIED. It is further
       RECOMMENDED that the original Motion to Dismiss (ECF No. 10) be DENIED
       AS MOOT, that the Motion for Final Order Judgment against Respondent (ECF
       No. 17) be DENIED, that the Motion for Order that Petitioner Be Paid Restitution
       for Wrongful Conviction (ECF No. 23) be DENIED, and Motion for Court Order
       (ECF No. 27) be DENIED.

(Report and Recommendation 1-7 (alteration in original).)

                                     II. Standard of Review

       "The magistrate Uudge] makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

court." Estrada v. Witkowski, 816 F. Supp. 408,410 (D.S.C. 1993) (citing Mathews v. Weber, 423

U.S. 261, 270-71 (1976)). This Court "shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is made." 28

U.S.C. § 636(b)(l). "The filing of objections to a magistrate's report enables the district judge to

focus attention on those issues-factual and legal-that are at the heart of the parties' dispute."

Thomas v. Arn, 474 U.S. 140, 147 (1985). "[W]hen a party makes general and conclusory

objections that do not direct the court to a specific error in the magistrate's proposed findings and

recommendations," de novo review is unnecessary. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982) (citations omitted).




                                                 6
                                      III. King's Objections

        In his Objections, King states:

        his claim does have legal merit because his lawyer:
        (1) did not call him to testify in his own defense,
        (2) did not call or question several of the witnesses that Petitioner told him to
        call, [and]
        (3) did not honor legal Virginia State Bar Rules and Regulations he was sworn to
        follow while he practices law in all Virginia courts.

(ECF No. 29, at 1.)

        As noted by the Magistrate Judge, King did not raise any claim of ineffective assistance of

counsel in his§ 2254 Petition. Thus, King's Objections complaining about ineffective assistance

of counsel are irrelevant. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (emphasizing

that objections should "direct the court to a specific error in the magistrate's proposed findings and

recommendations'' (citing United States v. Mertz, 376 U.S. 192 (1964); Pendleton v. Rumsfeld,

628 F.2d 102 (D.C. Cir. 1980))). Moreover, as explained below, even reading these Objections to

raise substantive claims of ineffective assistance of counsel, such claims lack merit.

        First, King complains that counsel failed to call him to testify. As noted by the Circuit

Court, however,

        [King's] lack of testimony in no way prejudiced the defense, as his testimony was
        not at all credible or persuasive in the eyes of the Court. If anything, the evidence
        presented to the Court has shown that Petitioner's purported testimony would have
        been incredibly prejudicial to Petitioner for its lack of credibility.

(ECF No. 12-3, at 3-4.) The Court's review of the transcript of the evidentiary hearing in the

Circuit Court fully supports the Circuit Court's conclusion-King was not prejudiced by counsel's

failure to call him to testify.

        Second, King faults his counsel for failing to call King's witnesses. Presumably, King is

referring to Ella Meadows, and his brother, Michael King. Additionally, King faults counsel for



                                                  7
failing to introduce documents, such as receipts and insurance paperwork, to demonstrate the fire

was caused by faulty electrical wiring. As noted by the Magistrate Judge, however, there is no

possibility that testimony by either of these witnesses or the referenced documentary evidence

would have altered the outcome of the trial. See supra note 3. King, therefore, fails to demonstrate

he was prejudiced by counsel's failure to call these witnesses or present this evidence.

Accordingly, King's Objections will be OVERRULED.

                                         IV. Conclusion

       King's Objections (ECF No. 29) will be OVERRULED. The Report and Recommendation

(ECF No. 28) will be ACCEPTED and ADOPTED. The Motion to Dismiss (ECF Nos. 10, 14)

will be GRANTED. King's outstanding motions (ECF Nos. 17, 23, 27) will be DENIED. The

action will be DISMISSED. A certificate of appealability will be DENIED.

       An appropriate Order will accompany this Memorandum Opinion.




                                                                Isl
Date:/2.   fv1.~       UL&                     John A. Gibney, Jr.
                                               United States Distri t J
Richmond, Virginia




                                                 8
